Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on a provisional application 62/436,675 filed on 12/20/2016. 

Claim Objections
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18, of U.S. Patent No. 10,754,323. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent. Comparisons of selected claims 1 – 6 in the instant application are shown in the following table.  A mapping of claims to those disclosed in the U.S. Patent No. 10,754,323 is as shown in the table; and claims 7 - 14 could also be mapped to similar claims in the patent. 

Claims in instant App: 16/839,163
Claims in US Patent 10,754,323
1. A method for implementing a distributed ledger system in a digital manufacturing process, the method comprising: receiving a build file comprising instructions for controlling the manufacturing hardware to generate the object; receiving a material identifier indicating a particular lot of manufacturing media; validating the build file and the material identifier via a distributed ledger to verify both an author of the build file and an origin of the particular lot of manufacturing media; causing manufacturing hardware to generate the object using the build file and the
particular lot of manufacturing media;
in response to completion of the generation of the object, generating an object manufactured transaction to the distributed ledger indicating a result of the validation of the origin of the at least one of the build file or the material identifier; and certifying the object in response to verifying both the author of the build file and the origin of the particular lot of manufacturing media, and wherein the object manufactured transaction indicates that the object is certified.
1. An additive manufacturing device configured to implement a distributed ledger system, the additive manufacturing device comprising: manufacturing hardware configured to generate an object via an additive manufacturing process; and a controller configured to: receive a build file comprising instructions for controlling the manufacturing hardware to generate the object; receive a material identifier indicating a particular lot of manufacturing media, wherein the material identifier comprises an
identifier electronically signed by a manufacturer of the particular lot of manufacturing media; validate the build file and the material identifier via a distributed ledger to verify at least one of an author of the build file or an origin of the particular lot of manufacturing media; control the manufacturing hardware using the build file to generate the object using the particular lot of manufacturing media; and in response to completion of the generation of the object, generate an object manufactured transaction to the distributed ledger indicating a result of the validation of the origin of the at least one of the build file or the material identifier, wherein validating the origin of the particular lot of manufacturing media comprises accessing the distributed ledger to verify a material manufacturing transaction between the manufacturer of the particular lot of manufacturing media and the distributed ledger at completion of manufacturing of the particular lot of manufacturing media.
2. The method of claim 1, wherein the distributed ledger is a blockchain ledger.
2. The additive manufacturing device of claim 1, wherein the distributed ledger is a blockchain ledger.
3. The method of claim 1, wherein the build file comprises an identifier electronically signed by an author of the build file, and wherein validating the build file comprises accessing the distributed ledger to verify an authoring transaction between the author of the build file and the distributed ledger during creation of the build file.
  3. The additive manufacturing device of claim 1, wherein the build file comprises an identifier electronically signed by an author of the build file, and wherein validating the build file comprises accessing the distributed ledger to verify an authoring transaction between the author of the build file and the distributed ledger during creation of the build file.
4. The method of claim 3, wherein verifying the authoring transaction between the author of the build file and the distributed ledger comprises  determining that the transaction is digitally signed by the author.
4. The additive manufacturing device of claim 3, wherein verifying the authoring
transaction between the author of the build file and the distributed ledger comprises determining that the transaction is digitally signed by the author.
5. The method of claim 1, wherein the material identifier comprises an identifier
electronically signed by a manufacturer of the particular lot of manufacturing media, and wherein validating the origin of the particular lot of manufacturing media comprises accessing the distributed ledger to verify a material manufacturing transaction between the manufacturer of the particular lot of manufacturing media and the distributed ledger at completion of manufacturing of the particular lot of manufacturing media.
6. The additive manufacturing device of claim 1, wherein validating the build file and the material identifier via the distributed ledger comprises determining whether data indicating a contract between the author of the build file and the origin of the particular lot of manufacturing media exists within the distributed ledger.
6. The method of claim 1, wherein the object manufactured transaction is
electronically signed by a private key associated with the additive manufacturing device.
5. The additive manufacturing device of claim 1, wherein the object manufactured
transaction is electronically signed by a private key associated with the additive
manufacturing device.


	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 6, 12, and 13 recite the limitation "the additive manufacturing device.” There is insufficient antecedent basis for this limitation in the claim. Appropriate action is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Milazzo et al. (US PG Pub. No. 20170279783), herein “Milazzo,” in view of Lang et al. (US PG Pub. No. 20180069899), herein “Lang” with three provisional applications having filing dates before the applicant’s parent provisional filing date of December 20, 2016. 

Regarding claim 1,
Milazzo teaches a method for implementing a distributed ledger system in a digital manufacturing process, the method comprising1: 
(Par. 0037: “…such as a 3D printer 112 for making objects based on a distributed 3D object file.”)  
receive a build file (model file) comprising instructions for controlling the manufacturing hardware to generate the object; (Par. 0020: “The controller can be configured to select a 3D model file identified in the electronic ledger, cause the network interface to obtain the selected 3D model file based on information indicated by the electronic ledger, decrypt the selected 3D model file using one or more cryptographic keys stored in the key manager, and cause the printer assembly to form the 3D model based on the decrypted 3D model file.” Par. 0050: “FIG. 2 depicts a block diagram of a controller 202 associated with a 3D printing device 200 that is configured to obtain files made available through a distributed ledger 218, such as a blockchain database.”  See also Abstract.) 
validate the build file via a distributed ledger to verify both an author of the build file (Par. 0050: “The controller 202 may include a combination of hardware and software that are collectively configured to  perform the operations described herein. In some implementations, the controller 202 may be integrated into the 3D printer 200…”  Par. 0054: “The data store 216 can store data associated with the 3D printer 200 including a copy of the distributed ledger 218 and one or more 3D model files 220. The ledger manager 208 is configured to maintain the ledger 218, affect updates to the ledger 218, generate transactions to broadcast to other network nodes, and determine the validity of transactions broadcasted from other network nodes. The network interface 206 may broadcast new transactions and receive updates (e.g., new blocks/transactions) related to the ledger 218. Communications transmitted via the network interface 206 to other network nodes may be associated with an identifier of the 3D printer 200, which uniquely identifies the printer 200 in the network of nodes that share a blockchain database for example.”  Examiner’s Note – Par. 0054 and figure 2 teach that a controller/printer is a node and the controller data store contains a copy of the distributed ledger.  Par. 0063: “…each node in the network independently validates the request to ensure that the request complies with one or more rules. For example, the information that is requested to be posted to the ledger may identify the content provider that made the request, a path that indicates a location at which the encrypted file is stored, and a hash of the encrypted file. As part of the validation, the individual nodes may verify that the purported file is available at the location indicated in the request and may authenticate the content provider to verify that the content provider is authorized to post to the ledger.” Par. 0035: “in some implementations, at least partially overcome these challenges faced by content creators and other providers of 3D model files. For example, a content provider may encrypt a 3D model file to be shared with a consumer using a secret key, and both the encrypted file and the key can be provided to the consumer. The secret key itself may be encrypted based on a public key associated with the consumer's 3D printer, so that only the printer of an authorized consumer is able to use the secret key to access the 3D model file.” Par. 0057: “…the content provider may also be the creator of the content.”)
	Milazzo does not teach verifying the lot of manufacturing media or the remaining limitations such as generate the object using the file or the particular media. However Lang does teach receive a material identifier indicating a particular lot of manufacturing media; (Par. 0212: ““Distributed Decentralized Trust Layer” (DDTL) (2000) provides several overarching features that are used by the AMTRUST components in the bottom half of the diagram: (1) “AMTRUST Blockchain (BC) (2010) provides a solution to ensuring for storing, retrieving, and linking a full, cryptographically linked trace of tamper-proof evidence across all stakeholders. Blockchain technologies decentralize trust and avoid central control, and increase assurance because there is no central point of failure. For commercial use cases, this approach increases trust because there is no single entity that everyone needs to trust. The blockchain approach ensures that evidence, once stored, cannot be tampered with by anyone. Furthermore, all evidence is individually cryptographically protected and signed, and linked for each step across the manufacturing chain—this way it is possible from any one piece of evidence (and especially from the watermark scanned by the item recipient) to trace evidence for that particular manufacturing business process across the entire manufacturing chain with a high degree of confidence.” AMTUST embeds fine-grained, contextual authorizations and other policies (incl. provenance and usage) into specifications, using the innovative combination of “attribute-based access control” (ABAC see abac.openpmf.com) and cryptographic authorization tokens (for “authorization based access control”, ZBAC see zbac.openpmf.com). Through this combination it becomes possible to author rich, granular, and flexible policies, to distribute those policies cryptographically secured between trust domains (between stakeholders), and cryptographically verify authorizations (and other policies) using decentralized mechanisms. The result is that stakeholders involved in additive manufacturing can configure granular, rich policy settings, and be assured that this policy is implemented. This innovative combination of ABAC and ZBAC with blockchain approaches (or similar) facilitates decentralized policy management and trust.” Par. 0208: “AMTUST cryptographically chains together the full trace of evidence across the processes and stakeholders of the additive manufacturing chain. Such evidence includes for example provenance certificates/fingerprints/watermarks, authenticity watermarks, authorization tokens, usage evidence, proof that QA was carried out etc. AMTUST ties together evidence across the digital part (specification) and for the physical part (embedded processing and printing). The result is that provable evidence is available for every step in the entire trace from the specification through the printer to the finished item. Furthermore, the process supports decentralized, independent verification of the evidence in a way that is cryptographically tamper-proof.” Par. 0209: “To close the loop, AMTRUST includes in-process validation of the machine UID, tool specification, material attributes and origin, and part serialization in the form of embedded barcoding or alternative forms of material signatures on or within the final artifact. AMTUST also ensures material validation through optical registration of a code printed on the material spool. Also, digital watermarking and QA reporting features will include data pertaining to the material used along with the specific machine UID used for processing.” See also Par. 0211.) 
 	validating an origin of the particular lot of manufacturing media; Par. 0209: “…optical registration of a code printed on the material spool.” See the full paragraph 0209 above.) 
causing manufacturing hardware to generate the object using the build file and the particular lot of manufacturing media; (Par. 0208: “AMTUST ties together evidence across the digital part (specification) and for the physical part (embedded processing and printing). he result is that provable evidence is available for every step in the entire trace from the specification through the printer to the finished item.”  See the full paragraph 0208 above.)
in response to completion of the generation of the object, generating an object manufactured transaction to the distributed ledger indicating a result of the validation of the origin of the at least one of the build file or the material identifier; and certifying the object in response to verifying both the author of the build file and the origin of the particular lot of manufacturing media, and wherein the object manufactured transaction indicates that the object is certified.  (Par. 0208: “AMTUST cryptographically chains together the full trace of evidence across the processes and stakeholders of the additive manufacturing chain. Such evidence includes for example provenance certificates/fingerprints/watermarks, authenticity watermarks, authorization tokens, usage evidence, proof that QA was carried out etc.” Par. 0214: ““AMTRUST Envelope”, incl. e.g. digital watermarks, cryptographic signatures, designer identity, authorized manufacturer identities (or roles, attributes, contexts etc.)”  See the complete paragraphs 0194 – 0199, 0206 – 0212, and 0214 – 0220.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined The additive manufacture device that uses a distributed ledger system which implements a controller (node) that receives a file to generate the object and then verify the content provider of the file and then after final printing post to the distributed ledger on the metadata which includes information about the finished article as in Milazzo with using an overall system that verifies and authenticates not only the printing device, but the material, designer, material lot (spool), and certifies the product using blockchain called (AMTRUST) as in Lang in order to establish a simple manufacturing chain across the designer, manufacturer, and recipient. (Par. 0211)

Regarding claim 2,
Milazzo and Lang teach the limitations of claim 1 which claim 2 depends.  Milazzo also teaches wherein the distributed ledger is a blockchain ledger.  (Par. 0003: “This document generally describes systems, methods, devices, and other techniques for using distributed ledgers, such as a blockchain database…”)

Regarding claim 3,
Milazzo and Lang teach the limitations of claim 1 which claim 3 depends.  Lang also teaches the build file comprises an identifier electronically signed by an author of the build file, and wherein validating the build file comprises accessing the distributed ledger to verify an authoring transaction between the author of the build file and the distributed ledger during creation of the build file.  (Par. 0214: “AMTRUST Envelope”, incl. e.g. digital watermarks, cryptographic signatures, designer identity, authorized manufacturer identities (or roles, attributes, contexts etc.)..” See the full paragraph 0214.) 

Regarding claim 4,
Milazzo and Lang teach the limitations of claim 3 which claim 4 depends.  Lang also teaches verifying the authoring transaction between the author of the build file and the distributed ledger comprises determining that the transaction is digitally signed by the author.  (Par. 0210: “….post-process scanning (magnetic or X-ray) is used to verify the embedded material signatures and/or barcoding non-destructively.”) 

Regarding claim 5,
Milazzo and Lang teach the limitations of claim 1 which claim 5 depends.  Lang also teaches wherein the material identifier comprises an identifier electronically signed by a manufacturer of the particular lot of manufacturing media, and wherein validating the origin of the particular lot of manufacturing media comprises accessing the distributed ledger to verify a material manufacturing transaction between the manufacturer of the particular lot of manufacturing media and the distributed ledger at completion of manufacturing of the particular lot of manufacturing media. (Par. 0196 – 0199: [0196] “Decentralized tracking: Blockchain networks can be used to track transactions, policy information/attributes, actions, events, policy decisions, timing, sequencing etc. [0197] Decentralized transaction processing: Blockchain networks can be used to track atomic transaction completion (e.g. that all events that make up the atomic transaction completed), workflow completion, actions/events across multiple stakeholders etc. [0198] Decentralized non-repudiation: Blockchain networks can be used to track actions/events in a way that cannot later be repudiated. [0199] Decentralized distribution: Blockchain networks can be used to distribute information, such as information involved in policy distribution, attribute value distribution, token distribution (incl. identity tokens, policy tokens, authorization tokens etc.), authorization decision distribution and tracking, actuator/device writings, state/status updates etc.” See also Par. 0194 and 0195.) 


Regarding claim 6,
Milazzo and Lang teach the limitations of claim 1 which claim 6 depends.  Lang also teaches the object manufactured transaction is electronically signed by a private key associated with the additive manufacturing device.  (Par. 0264 – 0268: “[0264] The second trust domain provides: [0265] Secure storage of log data-driven [0266] Encryption and decryption of data [0267] Generation of security tokens, for example for access control [0268] All cryptographic operations are logged in the second trust domain, the keys are also stored there, and are not accessible to the system administrator.” See also the complete paragraphs of 0194 and 0214.) 

Regarding claim 7,
Milazzo and Lang teach the limitations of claim 3 which claim 4 depends.  Lang also teaches wherein validating the build file and the material identifier via the distributed ledger comprises determining whether data indicating a contract between the author of the build file and the origin of the particular lot of manufacturing media exists within the distributed ledger. (Par. 0216: “The manufacturer operates the additive manufacturing machinery. In the depicted example, the Manufacturer's additive manufacturing device directly includes a hardware module, the “Manufacturer AMTRUST Specification Processing Module” (M-SPM) (2050), for example implemented as a system on chip (SoC) (FPGA etc.) and inserted in the communication path between receiving the specification and passing it to the printer controller. In other lower-assurance embodiments of the present invention, the M-SPM is a separate desktop computer that staff uses to prepare the specification for printing. M-SPM checks the envelope validity/integrity and its contents (e.g. for specification authenticity, provenance, integrity). It also checks the policies provided through the authorization tokens (AT). Thanks to ZBAC federation approach (akin to federated identity servers, but for authorization tokens), M-SPM does not need to call D's AT server to check the token is valid. Instead it checks with M's AT server, which has a federation agreement with M's AT server that includes legal contracts for liability, costs, charging etc. Policies include authorizations & access policies (e.g. only certain printers, manufacturers, contexts, times, materials, and numbers of prints etc.). If M is authorized to print the specification in the specific context, M-SPM automatically calculates a suitable watermark using cryptographic hashes and watermarking approaches to embed unique references (or even information about the full manufacturing trace) into the specification in a way that cannot be forged/guessed/tampered with. After that, M-SPM passes the unwrapped specification to the printer's Printer Controller, and the item is printed. The M-SPM itself also ends evidence back to the BC about which specifications have been processed and what the result was.” See also Par. 0217.) 


Regarding claims 8 – 14, they are directed to a non-transitory computer readable storage medium to implement the system or apparatuses set forth in claims 1 - 7, respectively.   Milazzo and Lang teach the claimed system or apparatuses in claims 1 - 7.  Therefore, Milazzo and Lang teach the non-transitory computer readable storage medium in claims 8 – 14.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Milazzo Par. 0027: “FIG. 2 depicts a block diagram of a controller of a 3D printing device which is configured to obtain files made available through a distributed ledger.”